Citation Nr: 1806030	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  14-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Whether the debt in the amount of $3,992 for overpayment of VA compensation benefits is valid.

2.  Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $3,992.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1961 to May 1964 and from July 1967 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 decision of Department of Veterans Affairs (VA) Committee on Waivers and Compromises.  The case is under the jurisdiction of the Atlanta, RO.   

On his May 2014 Form 9, the Veteran indicated that he desired a Board videoconference hearing.  That hearing was initially scheduled for June 8, 2017 and then was postponed per the Veteran's request until August 29, 2017.  However, the Veteran did not report for the August 29, 2017 hearing and did not communicate any desire to reschedule.  Accordingly, the hearing request is deemed to be withdrawn.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The issue(s) of entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $3,992 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's dependent daughter G.L. was born on July [redacted], 1991 and was appropriately recognized as the Veteran's dependent for compensation purposes for many years.  

2.  In August 2009, the Veteran submitted a request for school attendance for GL, indicating that had begun attending nursing school beginning in August 2009 and that her expected graduation date was July 31, 2013; as a result GL continued to be recognized as a dependent for purposes of the Veteran's VA compensation award even though she had passed her 18th birthday.    

3.  In an October 2009 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) and also granted basic eligibility for dependent's educational assistance (DEA) benefits.

4.  GL subsequently began receiving DEA benefits to help fund her nursing school education.  

5.  The Veteran was paid additional compensation based on KL being his dependent while KL was receiving DEA benefits; the total amount of this prohibited double payment was $3,992.


CONCLUSION OF LAW

The overpayment in the amount of $3993 was legally created and the underlying debt is valid.  38 U.S.C. § 5112, 5302 (2012); 38 C.F.R. §§ 1.911, 1.956, 1.962, 3.500, 21.9635 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the Court has held that the notice and duty-to-assist provisions of the VCAA do not apply to claims for waiver of recovery of overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).

Nevertheless, the legal provisions pertaining to the collection of debts owed by reason of participation in a VA benefits program are contained in 38 C.F.R. § 1.911 Under section 1.911, when VA has determined that a debt exists by reason of an administrative decision or by operation of law, VA shall promptly demand, in writing, payment of the debt.  VA shall notify the debtor of his or her rights and remedies and the consequences of failure to cooperate with collection efforts.  In this case, this notification was performed in a January 2011 letter.  

II.  Analysis

A.  Validity of the debt

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C. § 5302; 38 C.F.R. § 1.962.  In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the veteran being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).

Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C. 5112 (b)(9), (10); 38 C.F.R. § 3.500 (b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).  A finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

In general, any veteran whose disability is rated not less than 30 percent shall be entitled to additional compensation for his or her eligible dependents, including a child under the age of 18 years.  38 U.S.C.A. § 1115.  That additional compensation may be extended beyond the child's eighteenth birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year from the child's eighteenth birthday.  38 C.F.R. § 3.667 (a)(1).

In general, DEA benefits are payable to a child of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 C.F.R. § 21.3021.   However, payment of both a dependency allowance as part of a veteran's disability compensation benefits and DEA benefits constitutes a duplication of benefits that is strictly prohibited after the child has elected to receive the latter benefit.  See 38 U.S.C. § 3562; 38 C.F.R. §§ 3.667 (f), 3.707, 21.3023.

A child who is eligible for educational assistance and who is also eligible for a dependency allowance as part of a veteran's disability compensation based on school attendance must elect whether he or she will receive educational assistance or compensation.  An election of educational assistance is a bar to subsequent payment of compensation on account of the child based on school attendance on or after the age of 18 years.  38 C.F.R. §  21.3023.

The Veteran's dependent daughter G.L. was born on July [redacted], 1991 and was first recognized as the Veteran's dependent for compensation purposes after he began receiving compensation at the 30 percent disability rate.  In August 2009, the Veteran submitted a request for school attendance for GL, indicating that she had begun attending nursing school beginning in August 2009 and that her expected graduation date was July 31, 2013.  As a result GL continued to be recognized as a dependent for purposes of the Veteran's VA compensation award even though she had passed her 18th birthday.  In other words, the Veteran continued to receive an additional amount of dependency compensation allowance because GL was recognized as his dependent.  

In an October 2009 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) and also granted basic eligibility for dependent's educational assistance (DEA) benefits.  An effective date of July 1, 2009 was assigned for the award of both benefits.  GL was subsequently awarded DEA benefits to help fund her nursing school education but the Veteran continued receiving a monthly dependency allowance for her.  As indicated above, payment of both a dependency allowance as part of a veteran's disability compensation benefits and DEA benefits constitutes a duplication of benefits that is strictly prohibited after the child of the Veteran has elected to receive the latter benefit (i.e. the DEA benefits).  38 U.S.C. § 3562; 38 C.F.R. §§ 3.667 (f), 3.707, 21.3023.  Thus, because the Veteran continued to receive the dependency allowance for KL at the same time that KL was receiving DEA benefits, this impermissible payment resulted in the Veteran being overpaid.  Consequently, the RO validly assessed the Veteran an overpayment.  There is no indication in the record that the RO calculated the amount of the overpayment incorrectly and the Veteran has made no such allegation.    

The Veteran has essentially argued that the RO committed sole administrative error in relation to the instant overpayment.  He has noted that the RO had informed him in a December 2008 letter that his daughter would be removed from his compensation award when she turned 18 in July 2009 so that he assumed that this is what the VA would do.  He has also argued that VA should have been able to adjust his compensation by removing the dependency allowance for GL as soon as she began receiving the DEA benefits, thus preventing the instant overpayment from ever occurring.

The Board sympathizes with the Veteran's arguments.  However, under the governing authority, the Board must find that the Veteran should have been aware that he was continuing to impermissibly receive a monthly dependency allowance for GL subsequent to her receiving the DEA benefits.  In this regard, persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris v. Derwinski, 1 Vet. App. 260   (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).   Thus, even though VA appears to have been at fault for not noticing that the Veteran continued to receive the impermissible monthly dependency allowance (or at least not noticing the impermissible payment sooner), the Veteran also bore the responsibility for recognizing it and for informing VA of this receipt.  He also bore the responsibility for informing VA of any change in the status of his dependents (e.g. GL beginning to receive the DEA benefits).  Thus, given this responsibility and given that the Veteran did not call VA's attention to the impermissible continued payment of the dependency allowance, the Veteran's inaction contributed to the payment of the erroneous award.   Accordingly, the continued payment of the dependency allowance to the Veteran does not meet the criteria for sole administrative error on the part of VA.  38 U.S.C. 5112 (b)(9), (10); 38 C.F.R. § 3.500 (b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).  

In sum, the Veteran was clearly overpaid compensation benefits as a result of receiving the dependency allowance for GL at the same time that she was receiving DEA benefits.  Also, the overpayment was not a result of sole administrative error.  Accordingly, the overpayment was properly created and the Veteran's debt in the amount of $3,992 is valid.    


ORDER

The debt in the amount of $3992 for overpayment of VA compensation benefits is valid.


REMAND

In the October 2011 decision, the Committee on Waivers and Compromises denied waiver of the Veteran's $3992 overpayment.  The Veteran subsequently filed a notice of disagreement where he disagreed with the waiver decision and challenged the validity of the underlying debt.  In a May 2014 statement of the case, the RO appropriately addressed the Veteran's challenge to the validity of the debt.  However, it did not readjudicate the Veteran's claim for waiver of the debt.  Consequently, to ensure appropriate due process the AOJ must issue a statement of the case (SOC) addressing the Veteran's appeal for waiver of the $3992 debt.  If the SOC continues to deny the Veteran's claim for waiver, the Veteran should be appropriately notified of his right to appeal this matter to the Board.    

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should issue a statement of the case to the Veteran addressing the matter of entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $3,992, including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


